                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-20840-CR-UNGARO

UNITED STATES OF AMERICA,

               Plaintiff,

v.

JIMMY MARTINEZ,

               Defendant.

______________________________/

                                        DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on December 20, 2018, a hearing was held to

determine whether defendant JIMMY MARTINEZ should be detained prior to trial. Having

considered the factors enumerated in 18 U.S.C. § 3142(g), this Court finds that no condition or

combination of conditions will reasonably assure the safety of any other person and the

community. Therefore, it is hereby ordered that defendant JIMMY MARTINEZ be detained prior

to trial and until the conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby makes the

following findings of fact and statement of reasons for the detention:

       1. The defendant is charged by indictment in the Southern District of Florida with

possession of a firearm by convicted felon in violation of Title 18, United States Code, Section

922(g)(1).

       2. The weight of the evidence against the defendant is substantial. The government has

proffered that law enforcement officers encountered a vehicle matching the description of a

BOLO. The defendant was the driver of that vehicle. The officers activated the equipment on

the police vehicle and the defendant led the police on a chase running several stop signs. The
chase ended when the defendant crashed his vehicle into a light pole. The passenger of the

defendant's vehicle attempted to exit the vehicle through a window with a firearm. The

defendant admitted that the firearm was his firearm. The defendant has previously been

convicted of a felony.

       3. The pertinent history and characteristics of the defendant support pretrial detention.

The defendant was born on October 11, 1988 in Miami, Florida. The defendant has an

extensive criminal record consisting of 20 arrests in 15 years, including assault with a deadly

weapon, burglary, theft, possession of a firearm by a convicted felon and carrying a concealed

firearm. The defendant has also violated probation on four occasions. The defendant completed

his probation in April 2019 and eight months later was involved in the instant offense. Title 18,

United States Code, Section 3142(g)(3)(A).

       4. The Court specifically finds by clear and convincing evidence, there are no

conditions or combinations of conditions which will reasonably assure the safety of other

persons and the community. The defendant led police on a chase where he failed to stop at

several stop signs. He has previously committed a crime while out on bond and will likely

continue in his unlawful activity and be a danger to the community if released on bond for the

instant offense. Based on the nature of the instant offense and the defendant's criminal history,

the Court has concluded that this defendant presents a danger to other persons and the

community.

       The Court hereby directs:

                         (a) That the defendant be committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practical, from persons

awaiting or serving sentences or being held in custody pending appeal;



                                                 2
                      (b) That the defendant be afforded reasonable opportunity for private

consultation with counsel; and

                      (c) That, on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

defendant is confined deliver the defendant to a United States Marshal for the purpose of an

appearance in connection with a court proceeding.

       DONE AND ORDERED at Miami, Florida, this 20th day of December, 2019.




                                             _________________________________
                                             JOHN J. O'SULLIVAN
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
